The Honorable Jeremy Hutchinson State Representative 718 Parliament Street Little Rock, AR 72211-2046
Dear Representative Hutchinson:
I am writing in response to your request for my opinion on the following question:
  Can anything force the Paron School District to consolidate in the future?
RESPONSE
House Bill 1109 has been enacted as Act 60 of the Second Extraordinary Session of 2003. Act 60 created a new subchapter of the Code, A.C.A. §6-13-1602 et seq., that deals, inter alia, with the administrative consolidation of school districts. The subchapter sets forth a series of deadlines applicable to school districts with fewer than three hundred fifty students that will result in administrative consolidation of districts, whether voluntarily or at the behest of the State Board of Education, by July 1, 2004.
It is my understanding that the Paron School District falls within the parameters for consolidation under the terms of Act 60. The question of the district's consolidation is consequently currently under consideration by a state administrative board. I must accordingly decline to address your question in light of this office's long-standing policy against issuing opinions on matters that are the subject of pending litigation. This policy has consistently been applied to matters pending before administrative agencies as well as before the courts. See, e.g., Ark. Ops. Att'y Gen. Nos. 2000-219; 99-139; 97-329; 97-105; 96-137; 92-360 and 90-114. The referenced administrative agency will address the scope of the statute, with a right of appeal to the courts.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh